Citation Nr: 1118928	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the bilateral lower extremities manifested by pain, numbness and persistent coldness, to include as secondary to service-connected rheumatic heart disease.

2.  Entitlement to a rating in excess of 10 percent prior to, and in excess of 30 percent after, August 11, 2010, for rheumatic heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to January 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A July 2008 rating decision granted the Veteran a temporary 100 percent evaluation for rheumatic heart disease effective November 19, 2007, and a 10 percent evaluation effective February 1, 2008.  An April 2009 rating decision, in pertinent part, denied service connection for peripheral artery disease of the bilateral lower extremities.  An October 2010 rating decision increased the Veteran's evaluation for rheumatic heart disease to 30 percent disabling, effective August 11, 2010.   

The issues have been re-characterized to better comport to the evidence of record, the Veteran's contentions, and the development of his case by the RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of initial consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for disability of the bilateral lower extremities manifested by pain, numbness and persistent coldness, to include as secondary to service-connected rheumatic heart disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a Travel Board hearing on March 8, 2011, the Veteran withdrew his appeal seeking a rating in excess of 10 percent prior to, and in excess of 30 percent after, August 11, 2010, for rheumatic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a rating in excess of 10 percent prior to, and in excess of 30 percent after, August 11, 2010, for rheumatic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has certified for appeal the issue of entitlement to a rating in excess of 10 percent prior to, and in excess of 30 percent after, August 11, 2010, for rheumatic heart disease.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or at a Board hearing on the record at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204.

At a Travel Board hearing on March 8, 2011, the Veteran withdrew his appeal seeking a rating in excess of 10 percent prior to, and in excess of 30 percent after, August 11, 2010, for rheumatic heart disease. The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim and the claim is dismissed for lack of jurisdiction by the Board.


ORDER

The claim of a rating in excess of 10 percent prior to, and in excess of 30 percent after, August 11, 2010, for rheumatic heart disease, is dismissed.


REMAND

The Veteran seeks service connection for disability of the bilateral lower extremities manifested by pain, numbness and persistent coldness.  He originally self-diagnosed this disorder as peripheral vascular disease, but his self-diagnosis is not supported by the evidentiary record.  The Board, therefore, has rephrased the issue to reflect the symptoms for which service connection is sought.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In February 2009, a VA Compensation and Pension (C&P) examiner determined that the Veteran did not manifest peripheral vascular disease or "any cardiac complications due to the claimed peripheral vascular condition."  The examiner, however, did not explain the etiology of abnormal findings which included persistent coldness and atrophic skin changes.  The examiner also did not address whether these abnormalities could be considered complications of service-connected rheumatic heart disease, status post transluminal coronary angioplasty with stent placement.  

On review of the entire evidentiary record, the Board finds that additional medical opinion is necessary to decide this claim.  38 U.S.C.A. § 5103A(d).  As such, the claim is remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain complete records of the Veteran's VA treatment since October 2010.

2.  Upon completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the probable nature and etiology of his bilateral lower extremity complaints.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

   a) What is the current diagnosis, or diagnoses, which account for the Veteran's complaints of pain, numbness and persistent coldness of the lower extremities with objective findings of persistent coldness and atrophic skin changes; and

   b) Whether it is at least as likely as not that any current diagnoses of the bilateral lower extremities is caused and/or aggravated by service-connected rheumatic heart disease, status post transluminal coronary angioplasty with stent placement?

The examiner should provide complete rationale for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should state why such an opinion would be speculative.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


